DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The reply filed on May 25, 2022 is acknowledged. Applicant elected, without traverse, Species 3 drawn to elected claims 1-9 and 18. Claim(s) 10-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Further, Examiner acknowledges Applicant’s preemptive election of subspecies directed to a flash drum. However, in this regard, claim 9 will be examined in its totality. If Applicant wants to amend Claim 9 further to restrict the claimed subject matter, Applicant may do so.
Specification
The disclosure is objected to because of the following informalities:
The recitation of “A portion 55 of the resultant liquid is cooled to 20 ℃ and becomes the liquid methane stream 50” should be amended to recite “A portion 55 of the resultant liquid is cooled to 20 ℃ by heat exchanger 28 and becomes the liquid methane stream 50”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the recirculating stream" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 18 (“the instant claims”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 and 5, of U.S. Patent Application No. 16/372,404 (“the Patent Application claims). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent application claims anticipate the instant claims. The patent application claims disclose subject matter that encompasses the instant claims (i.e., the patent application claims are narrower than the instant claims, and thus anticipate the instant claims.) The following table shows which patent application claims correspond to each of the instant claims:




Patent Application Claims
Instant Claims
1
1
2
2
3
3
5
5
5
6
1
18


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorkanikkara (US 9,683,777).
In re Claim 1, A method for separating components (Abstract) comprising: 
cooling a process liquid stream (Col 3: line 43), comprising 
a first component (Col 3 line 2: heavy hydrocarbons where hydrocarbon can be methane Col 6 line 54) and 
a second component (Col 3 line 2: carbon dioxide),
 to near a temperature at which the second component forms a solid (Col 9 lines 50-52);
expanding the process liquid stream into a vessel (Figure 10: 1006: Col 13 lines 37-38) such that 
the first component and a first portion of the second component vaporize to form a process vapor stream (Col 12 lines 5-28: carbon dioxide in methane stream and where there is a flash drum (Col 7 lines 47-53) the liquid CO2 will flash (vaporize) to form a vapor stream) and 
a second portion of the second component forms a solid to form a solid product stream (1014); 
passing the process vapor stream out of the vessel (Col 7: lines 50-51 where vessel can separate out vapor stream); and 
passing the solid product stream out of the vessel (Col 8: lines 8-12: where vessel can be used to separate out solid product stream).
In re Claim 2, The invention of claim 1, wherein the first component comprises a hydrocarbon selected from the group consisting of methane, ethane, propane, isobutane, n-butane, C5 hydrocarbons, C6+ hydrocarbons, nitrogen, helium, and combinations thereof (Col 6: lines 55-67 and Col 7: lines 1-4: hydrocarbons, e.g., methane, ethane, propane, butane).
In re Claim 3, The invention of claim 2, wherein the second component comprises an acid gas selected from the group consisting of carbon dioxide, sulfur oxides, nitrogen oxides, carbon monoxide, and combinations thereof (Col 6: lines 59-63: acid gases, e.g., carbon dioxide).
In re Claim 9, The invention of claim 1, wherein the vessel is selected from the group consisting of a valve, a flash drum, an expansion chamber, a cyclone, and combinations thereof (Column 7 lines 49-50).
In re Claim 18, A method for separating components (Abstract) comprising: 
cooling a process liquid stream (Col 3: line 43), comprising 
a first component (Col 3 line 2: heavy hydrocarbons where hydrocarbon can be methane Col 6 line 54) and 
a second component (Col 3 line 2: carbon dioxide),
 to near a temperature at which the second component forms a solid (Col 9 lines 50-52);
 expanding the process liquid stream into a vessel (Figure 10: 1006: Col 13 lines 37-38)     such that
 a first portion of the first component (1004: NGLs) and 
a first portion of the second component vaporize to form a process vapor stream, (Col 12 lines 5-28: carbon dioxide in methane stream and where there is a flash drum (Col 7 lines 47-53) the liquid CO2 will flash (vaporize) to form a vapor stream)
a second portion of the second component forms a solid to form a solid product stream (See for example Figure 5: 402; Col 9 lines 66-67 and Col 10 lines 1-2: carbon dioxide forms a solid phase) and 
a second portion of the first component and a third portion of the second component remain as a carrier liquid stream (Col. 10 lines 1-5), the solid product stream entraining in the carrier liquid stream, resulting in a slurry stream (Col 10 lines 1-10: natural gas liquid used as carrier liquid solid carbon dioxide is inherently a slurry); 
passing the process vapor stream out of the vessel (Col 7: lines 50-51 where vessel can separate out vapor stream); and 
passing the slurry stream out of the vessel (422: slurry stream passed out of vessel; Col 10 lines 26-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moorkanikkara (US 9,683,777), herein Moorkanikkara, in view of Alferov et al (US 2007/0227186), herein Alferov.
In re Claim 4, Moorkanikkara does not explicitly disclose wherein the process liquid stream is diluted by a dilution stream comprising a portion of the first component.
On the other hand, Alferov, directed to a method of separating components of a hydrocarbon gas mixture, discloses wherein the process liquid stream (Alferov Figure 1: 201) is diluted by a dilution stream (see [0086]) comprising a portion of the first component (Figure 1: 30a; see [0075]: where 30a is in input stream 201 and mix stream 30 for dilution; [0085]-[0086]: portion comprises methane which is fed back to the input stream 201). Moreover, one of ordinary skill in the art would recognize, based on the principles of materials and energy balances, that including a dilution stream particularly of the primary component one desires to extract is more efficient and leads to higher recovery the component.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of Moorkanikkara and to have modified them with the teachings of Alferov, by having a dilution stream comprising the first component, in order to recycle and recover energy and reduce power consumption, as similarly suggested by Alferov (see [0069]), further in order to increase the overall separation efficiency of the system, without yielding unpredictable results.
In re Claim 5, Moorkanikkara does not explicitly disclose further comprising compressing the process vapor stream across a compressor and a heat exchanger to form a primary product liquid stream and splitting the primary product liquid stream into a final primary product liquid stream and the recirculating stream.
On the other hand, Alferov, directed to a method of separating components of a hydrocarbon gas mixture, discloses further comprising 
compressing the process vapor stream ([0083]: gas-phase (or vapor) is compressed) across a compressor (Figure 5: 42; see [0083]) and a heat exchanger (Figure 5: 44 where chiller is heat exchanger; see [0083]) to form a primary product liquid stream (Figure 5: 30b) and 
splitting the primary product liquid stream (Figure 5: see split streams 40a and 40 b; see [0077] and [0078]; and see [0121]) into a final primary product liquid stream (38b) and the recirculating stream (Figure 5: output stream 40b to stream 30b: where feedback input is a recirculating stream). 
Moreover, one of ordinary skill in the art would recognize, based on the principles of materials and energy balances, that including a final primary product liquid stream and a recirculating stream particularly of the primary product liquid stream if one desires to extract is more efficient and leads to higher recovery the primary component in the final primary product liquid stream for consumers and other processes that use the final primary product liquid stream.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of Moorkanikkara and to have modified them with the teachings of Alferov, by having the primary product stream split into two streams with a final primary product liquid stream and a recirculating stream, as similarly suggested by Alferov (see [0077] and [0078]), further in order to increase the overall separation efficiency and component recovery of the system, without yielding unpredictable results.
Claim(s) 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Moorkanikkara (US 9,683,777), as modified by Alferov (US 2007/0227186), as applied to claim 5 above, further in view of Wormser et al (US 20200148963), herein Wormser.
In re Claim 6, Moorkanikkara as modified discloses wherein the process liquid stream is produced by cooling a process fluid stream (Alferov Figure 18: 1801) across a first indirect-contact heat exchanger (Alferov Figure 18: 34).
However, Moorkanikkara as modified does not explicitly teach a supercritical process fluid stream.
On the other hand, Wormser, directed to a system that uses a supercritical carbon dioxide system for power generation (Abstract), discloses a supercritical process fluid stream (Wormser: Figure 1: 118; see [0015] and [0016]). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1  
As per (1), it should be noted that in Wormser, the supercritical fluid is included because it is single phase and requires only a single heat exchanger which significantly lowers costs and a supercritical fluid can interface with different heat sources (Wormser [0016]).
As per (2), one of ordinary skill in the art would recognize that since the prior art of Wormser has successfully implemented its own teachings with regards to using a supercritical fluid, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Moorkanikkara as modified to arrive at the claimed invention. Said reasonable expectation of success is apparent from the fact that both Moorkanikkara as modified and Wormser are analogous to the claimed invention, by virtue of addressing the same problem(s) as the claimed invention (i.e. processing gases). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results.
As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Moorkanikkara as modified may be significantly improved by incorporating the prior art teachings of Wormser, since the teachings of Wormser serve to complement the teachings of Wormser as modified by virtue of suggesting versatility in heating sources (see Wormser [0016]) and use with other carbonaceous fuels (Wormser [0015]: using supercritical fluid would lead to efficient power generation and lower environmental footprint). Moreover, one of ordinary skill in the art would recognize the added benefits of increased versatility for various heat exchange characteristics due to the efficiency of using a supercritical liquid, as disclosed by Wormser.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of Moorkanikkara as modified to have modified them with the teachings of Wormser, by produce the process liquid stream by cooling a supercritical liquid stream, as similarly suggested by Wormser (see [0015] and [0016]), further in order to increase the overall separation efficiency and component recovery of the system, without yielding unpredictable results.
In re Claim 7, Moorkanikkara as modified discloses further comprising warming the final primary product liquid stream across the first indirect-contact heat exchanger against the supercritical process fluid (Wormser: Figure 1: 118; see [0015] and [0016]) stream (see Alferov [0139]: final product liquid stream is used to cool incoming fluid stream 1701 thus warming the final primary product liquid stream).
In re Claim 8, Moorkanikkara as modified discloses further comprising 
melting the solid product stream across a second indirect-contact heat exchanger (Alferov 1019: where heating device can be a heat exchanger) to form a secondary product liquid stream (Moorkanikkara Col 14 line 13) and
warming the secondary product liquid stream across the first indirect-contact heat exchanger against the supercritical (Wormser: Figure 1: 118; see [0015] and [0016]) process fluid stream (see Alferov paragraph [0139]: final product liquid stream is used to cool incoming fluid stream 1701 thus warming the final primary product liquid stream).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2143.